DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 8, 9, 12, and 14 are objected to because of the following informalities:  
 	The first two lines of claim 4 recite “The enclosed conveyor according to claim 1, each side wall comprises a”, which appears to contain a typographical error or lack a proper transitional phrase.  It is suggested that the first two lines of the claim should be amended to recite “The enclosed conveyor according to claim 1, wherein each side wall comprises a”.
Line 2 of claim 8 appears to contain a typographical error when it states that “each support split in such a way”. It appears that the claim should state that “each support is split in such a way” or something similar.  
Claims 9 and 12 both state that “each inclined roller receive a” in line 2. It appears that the claims should state that “each inclined roller receives a” so that the statement is grammatically correct. 
Claim 14 is directed to “The enclosed conveyor according to ny one of claims claim 2”.  It appears that this section of the claim should be directed to “The enclosed conveyor according to claim 2” to correct for typographical errors.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the word "preferably" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Waddle (US 2,249,588).
 	Waddle shows an enclosed conveyor comprising an enclosure 10 and at least one set of rollers 26/27/28.  The enclosure 10 is formed by a tubular conduit.  The tubular conduit may be viewed as having first and second side walls that are integral with and arranged over a curved 
A conveyor belt 30 is arranged over the set of rollers 26/27/28.  A horizontal beam 21 is attached to the sidewalls at each end of the beam.  The horizontal beam is arranged between the conveyor belt 30 and the bottom plate of the enclosure.  A lateral reinforcement formed by a load band 11 is arranged on the sidewalls in a region where ends of the horizontal beam are fixed in the sidewalls.
Each side wall includes a respective vertical section arranged over the bottom plate which is formed by the portion of each sidewall adjacent to its point of attachment to the horizontal beam 21 and a respective support section inclined inwardly of the enclosure is formed by the portion of the sidewall adjacent to its point of attachment to the first or second roller.  These support sections extend directly from their respective vertical sections.  Each support section is inclined all along a longitudinal extension of the respective side wall. The first inclined roller 26 is mounted in at least part of the support section of the first side wall and the second inclined roller 27 is mounted in at least part of the support section of the second side wall.
	 As described above, Waddle shows all the structure required by claims 1-2, 5, and 14.
Allowable Subject Matter
Claims 3-4 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A DEUBLE/Primary Examiner, Art Unit 3651